 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   202-616-3173 (v)
     202-307-0054 (f)
 6   E-mail:        jonathan.m.hauck@usdoj.gov
                    Western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   McGREGOR W. SCOTT
     United States Attorney
 9
     Attorneys for the United States of America
10

11                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF CALIFORNIA
12

13    UNITED STATES OF AMERICA,              )
                                             )              Case No. 1:19-cv-00479-LJO-BAM
14             Plaintiff,                    )
                                             )              JOINT MOTION FOR STAY AND
15             v.                            )              ORDER
                                             )
16    PATRICIAL JEAN LAFORCE,                )
      INDIVIDUALLY, AND AS THE TRUSTEE )
17    OF THE PATRICIA JEAN LAFORCE           )
      SEPARATE PROPERTY TRUST,               )
18    THE STATE OF CALIFORNIA FRANCHISE )
      TAX BOARD, and                         )
19    THE COUNTY OF STANISLAUS,              )
                                             )
20             Defendants.                   )
      _______________________________________)
21

22
            Plaintiff, the United States of America, and Defendants, Patricia Jean LaForce, and the
23
                                                    1

                                                           United States of America v. LaForce et al.
24
                                                                   No. 1:19−CV−00479−LJO−BAM
25
 1   Patricia Jean LaForce Separate Property Trust (collectively the Parties), jointly move the Court

 2   for a stay of this action through for six months, and state as follows:

 3
     1.      The United States of America filed this action to reduce to judgment federal tax
 4
     assessments against Defendant Patricia Jean LaForce (LaForce) and to foreclose federal tax liens
 5
     against certain real property in paragraph 9 of the First Amended Complaint (ECF No. 6) (FAC).
 6
     2.      Each of the Defendants has reached a resolution with the United States that has obviated
 7
     the need for trial, and will likely render the issue moot. In effort to maximize the value LaForce
 8
     will receive for the real property at issue in this case, the parties seek to stay this action for six
 9
     months to allow LaForce to sell her property.
10
     3.      Accordingly, the parties expect that this matter will be dismissed with prejudice within
11
     six months. In the event that the property at issue is not sold during the stay, the United States
12
     will file a Stipulated Order of Foreclosure and Judicial Sale.
13
     4.      Until the Property is sold, LaForce shall take all reasonable steps necessary to preserve
14
     the residence and the vacant lot (including all buildings, improvements, fixtures, and
15
     appurtenances thereon) including, without limitation, maintaining fire and casualty insurance
16
     policies on the Subject Property. She shall keep current in paying real property taxes as they are
17
     assessed by Stanislaus County, California. She shall not commit waste against the Subject
18
     Property, nor shall she cause or permit anyone else to do so. She shall not do anything that tends
19
     to reduce the value or marketability of the Subject Property, nor shall she cause or permit anyone
20
     else to do so. She shall not record any instruments, publish any notice, or take any other action
21
     that may directly or indirectly tend to adversely affect the value of the Subject Property or that
22
     may tend to deter or discourage potential bidders from participating in the public sale, nor shall
23
                                                         2

                                                                United States of America v. LaForce et al.
24
                                                                        No. 1:19−CV−00479−LJO−BAM
25
 1   she cause or permit anyone else to do so.

 2   5.     The Parties agree that a violation of paragraph 4 shall be deemed a contempt of Court and

 3   punishable as such. The 6-month stay created by this Order shall be lifted by the Court in the

 4   event any of the provisions of paragraph 4 are violated.

 5   6.     Pursuant to Court orders dated September 16, 2019, (ECF Nos. 16 and 17, respectively)

 6   the County of Stanislaus and the State of California Franchise Tax Board have been excused

 7   from further participation in this case unless otherwise ordered by the Court.

 8   //

 9

10   //

11

12   //

13

14   //

15

16   //

17

18   //

19

20   //

21

22   //

23
                                                      3

                                                             United States of America v. LaForce et al.
24
                                                                     No. 1:19−CV−00479−LJO−BAM
25
 1

 2          WHEREFORE the parties jointly move for a stay of this action and all of deadlines for

 3   six months.

 4
     DATED this 6th day of November, 2019.
 5

 6   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 7
     /s/ Jonathan M. Hauck                              /s/Richard A. Harris
 8   JONATHAN M. HAUCK                                  (as authorized via email on
     Trial Attorney, Tax Division                       November 5, 2019)
 9   U.S. Department of Justice                         RICHARD A. HARRIS
     P.O. Box 683                                       WILD, CARTER & TIPTON
10   Washington, D.C. 20044                             246 W. Shaw Avenue
     202-616-3173 (v)                                   Fresno, California 93704
11   202-307-0054 (f)                                   rharris@wctlaw.com
     jonathan.m.hauck@usdoj.gov                         Telephone: 559-224-2131
12   Attorneys for the United States of America         Facsimile: 559-224-8462
                                                        Attorney for Patricia Jean LaForce
13                                                      and the Patricia Jean LaForce Separate
                                                        Property Trust
14

15

16

17

18

19

20

21

22

23
                                                   4

                                                          United States of America v. LaForce et al.
24
                                                                  No. 1:19−CV−00479−LJO−BAM
25
 1
                                                  ORDER
 2          Pursuant to the stipulation of the parties, and good cause appearing, this action is
 3   HEREBY STAYED for six (6) months from the date of this Order. Plaintiff shall file a status

 4   report seven days in advance of the expiration of the stay providing a status of the proposed

     resolution.
 5

 6   IT IS SO ORDERED.
 7
        Dated:     November 12, 2019                          /s/ Barbara    A. McAuliffe            _
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                      5

                                                             United States of America v. LaForce et al.
24
                                                                     No. 1:19−CV−00479−LJO−BAM
25
